DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/05/2018. It is noted, however, that applicant has not filed a certified copy of the 201810729059.2 application as required by 37 CFR 1.55.

Drawings
The drawings are objected to because of the following problems.  
Many reference numbers shown in the drawings are not clear such it is difficult recognize these reference numbers.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The air channel inside the external load (see claim 1)
An air channel (see end of claim 4)
An opening, a through hole, a groove, and at least two avoiding holes of a mounting pocket
An air inlet passage
In Figure 3, the examiner suggests the applicant to insert the reference number 151 for the mounting plate because although Figures 1 and 2 include the reference number 151, it is very difficult to identify the mounting plate 151 since Figures 1 and 2 only shows cross-sectional view of the mounting plate 151, which is very thin and includes many other small elements adjacent to the mounting plate 151.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0038], lines 9 and 10, the first occurring abbreviations "TPU" and "EPTFE", each abbreviation should be written with a full terminology with the abbreviation enclosed within a parenthesis.  
Paragraph [0038], lines 17-18 describe, "a hard anti-wrinkle ring 32" and then every other parts of the specification describe, "anti-wrinkle ring 32" except for Paragraph [0039], line 8, which describes, "hard wrinkle ring 32".  Therefore, the examiner suggests the applicant to change "hard wrinkle ring 32" described in Paragraph [0039], line 8 to "anti-wrinkle ring 32" to have the same terminology consistently throughout the specification.  
Appropriate correction is required.

Claim Objections
Claims 6, 9, 13, and 14 objected to because of the following informalities:  
Claims 6, 13, and 14, line 3 recite, "the other end".  Since claims 6, 13, and 14, line 2 recites, "one end of the frame", "the other end" in line 3 must be the other end of the frame.  Therefore, the examiner suggests the applicant to change "the other end" recited in claims 6, 13, and 14, line 3 to -- the other end of the frame --.
Claim 9, line 4, it seems that "an groove" should be -- a groove --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the air channel" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.  Also, this air channel cannot be identified in the drawings because the specification does not describe the air channel with an assigned reference number and the drawings do not point out the air channel with a line and the assigned reference number.
Claim 1 recites the limitation "the airflow movement" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the notch plane" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
The end of claim 4 recites, "an air channel".  First, it is not clear where this air channel comes from.  Second, this air channel cannot be identified in the drawings because the specification does not describe the air channel with an assigned reference number and the drawings do not point out the air channel with a line and the assigned reference number.  Third
Claim 8 recites, "an opening" and "a through hole" of the mounting pocket and "an air inlet passage".  Because the specification did not assign reference numbers to theses three elements and the drawings do not point out these three elements with lines, these three elements cannot be clearly identified and located in the drawings.  
Claim 9, lines 4-5 reciting "an groove and at least two avoiding holes", which has the same problem as the three elements recited in claim 8.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Alarcon et al (US Patent Application Publication No. 2016/0073692 A1) in view of Alarcon et al (US Patent Application Publication No. 2011/0265806 A1).
Alarcon '692 discloses a power assembly 395, comprising: (claim 1) a main body (not labeled, see Fig. 14), a waterproof and breathable membrane 406, and a sensor 404, wherein the main body is provided with an internal cavity (see Fig. 14) in which the sensor 404 is mounted and a mounting portion 398 in which an external load 101-C is mounted, the mounting portion claim 2) wherein the waterproof and breathable membrane 403 is mounted to an end of the airflow passage 397 away from the internal cavity (see Fig. 14).
Regarding claims 10 and 15, Alarcon '692 discloses also discloses the power assembly 395 being a part of an electronic cigarette comprising the external load 101-C, wherein the external load 101-C is a heating device 318 in which tobacco liquid or a tobacco product 312 is stored.
However, Alarcon '692 does not disclose the specific type of the sensor 404, specifically Alarcon '692 simply discloses the sensor 404, but does not disclose the sensor 404 to be a pneumatic sensor.  
On the other hand, Alarcon '806 discloses a power assembly 100A comprising a sensor 132.  In Paragraph [0053], Alarcon '806 discloses the sensor 132 can be many different types of sensors, which can be used with the power assembly 100A.  
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the power assembly taught by Alarcon '692 such that it would have a pneumatic sensor as taught by Alarcon '806 because a sensor used in the power assembly is not limited to just pneumatic sensor, but another existing .  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1 and 4-6 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3, 5, and 7 of prior U.S. Patent No. 11,064,740 B2. This is a statutory double patenting rejection.  Claims 1 and 4-6 of the present application recite some of the limitation with different wordings compare to claims 1, 3, 5, and 7 of prior U.S. Patent No. 11,064,740 B2, but cover the same scope and are directed to the same invention.

Present Application 16/503,646
US 11,064,740 B2


comprising: a main body, a waterproof and breathable membrane, and a pneumatic sensor, wherein the main body is provided with an internal cavity in which the pneumatic sensor is mounted and a mounting portion in which an external load is mounted, the mounting portion is provided with an airflow passage, 
the internal cavity is in communication with external environment through the airflow passage, 
the waterproof and breathable membrane is mounted on the main body and covers the airflow passage; when the external load is mounted on the mounting portion, an air channel inside the external load is communicated with the airflow passage, and when the pneumatic sensor senses that the airflow movement in the airflow passage reaches a preset threshold, the main body is triggered to control the external load.


wherein the waterproof and breathable membrane comprises a substrate having a waterproof and breathable property and an anti-wrinkle ring, wherein the anti-wrinkle ring covers the edge of the substrate such that when the substrate is mounted to the main body, the portion of the substrate that is not covered by the anti-wrinkle ring covers the airflow passage and forms a breathable portion, and the breathable portion is communicated with the airflow passage through an air channel.

5. The power assembly according to claim 4, 

wherein the waterproof and breathable membrane further comprises an adhesive layer, the adhesive layer is provided on the surface of the substrate away from the anti-wrinkle ring so that the substrate is adhered to the main body, and 
portion of the substrate; and/or, the substrate has a thickness in a range from 0.02 mm to 0.11 mm.

6. The power assembly according to claim 1, 
(see claim 1, lines 1-4)



wherein the main body comprises a housing, a frame and a sealing member; one end of the frame is provided with the mounting portion, 
(see claim 1, lines 5-6)

and the other end and 
the housing encircles a receiving space for receiving electronic components; 


(see claim 1, lines 6-7)


portion and an air guiding portion connected to the cover portion, the cover portion is mounted in the receiving space and is provided with the internal cavity, 
(see claim 1, lines 4-5) 
and the air guiding portion is engaged in the airflow passage so that the airflow passage is in communication with the internal cavity.

(see claim 1, lines 6-9)


for an electronic cigarette, the power supply 
comprising a main body, a waterproof and breathable membrane, and a pneumatic sensor, wherein the main body is provided with an internal cavity in which the pneumatic sensor is mounted and a mounting part in which an external load is mounted, the mounting part is provided with an airflow passage, 
the airflow passage is communicated with outside and the internal cavity, 

the waterproof and breathable membrane is mounted in the main body and covers the airflow passage; when the external load is mounted in the mounting part, an air channel inside the external load is communicated with the airflow passage, and 
when the pneumatic sensor senses that an airflow movement in the airflow passage reaches a preset threshold, the main body is triggered to control the external load.
for an electronic cigarette according to claim 1, 
wherein the waterproof and breathable membrane comprises a substrate having waterproof and breathable property and an anti-wrinkle ring, the anti-wrinkle ring covers the edge of the substrate so that 
when the substrate is mounted in the main body, the portion of the substrate which is not covered by the anti-wrinkle ring covers
the airflow passage and forms a breathable part, and the breathable part is 
communicated with the airflow passage through an air channel.

5. The power supply for an electronic cigarette according to claim 3, 
wherein the waterproof and breathable membrane further comprises an adhesive layer, the adhesive layer is provided on the surface of the substrate far away from the anti-wrinkle ring so that the substrate is adhered to the main body, and 
part of the substrate; and/or, the substrate has a thickness value of 0.02 mm to 0.11 mm.

7. (Currently Amended) A power supply for an electronic cigarette, the power supply comprising a main body, a waterproof and breathable membrane and a pneumatic sensor, 
wherein the main body comprises a housing, a frame and a sealing member; one end of the frame is provided with a mounting part 
in which an external load is mounted, 

and the other end thereof and 
the housing encircle a receiving space, the receiving space is configured for receiving an electronic component;

wherein the mounting part is provided with an airflow passage connecting the receiving space and outside, 
part and an air guiding part connected to the cover part, the cover part is mounted in the receiving space and is provided with an internal cavity 
configured to receive the pneumatic sensor, 
and the air guiding part is inserted into the airflow passage so that the airflow passage is communicated with the internal cavity;

and wherein the waterproof and breathable membrane is mounted in the frame and
covers the airflow passage.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAE MOON HYEON whose telephone number is (571) 272-2093. The examiner can normally be reached Monday-Friday, 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/hmh/

/Hae Moon Hyeon/Primary Examiner, Art Unit 2831